USCA11 Case: 19-13397   Date Filed: 04/16/2021      Page: 1 of 16



                                                                 [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 19-13397
                         ________________________

                    D.C. Docket No. 1:18-cv-24227-CMA



JASON MILLER,

                                                  Plaintiff - Appellant,

versus

GIZMODO MEDIA GROUP, LLC, a Delaware Corporation,
KATHERINE M. KRUEGER, individually,
WILL MENAKER, individually,

                                                  Defendants - Appellees.

                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (April 16, 2021)

Before JORDAN, LAGOA, and BRASHER, Circuit Judges.

JORDAN, Circuit Judge:
          USCA11 Case: 19-13397       Date Filed: 04/16/2021   Page: 2 of 16



       New York’s “fair and true report” privilege, codified as N.Y. Civ. Rights Law

§ 74, provides in relevant part that a “civil action cannot be maintained . . . for the

publication of a fair and true report of any judicial proceeding.” The question in this

libel case—which comes to us in a summary judgment posture—is whether the

privilege applies to the fair and true publication of the contents of a document that

was filed and sealed in a Florida paternity/child custody proceeding. Based on our

review of New York law, and exercising plenary review, see Gogel v. Kia Motors

Mfg. of Ga., Inc., 967 F.3d 1121, 1134 (11th Cir. 2020) (en banc), we agree with the

district court that it does.

                                            I

       The following facts, for purposes of summary judgment, are undisputed

except where noted, and are taken mostly from the district court’s summary

judgment order. See Miller v. Gizmodo Media Group, LLC, 407 F. Supp. 3d 1300,

1303–07 (S.D. Fla. 2019). Where there is a conflict, we take the facts in light most

favorable to the plaintiff, Jason Miller.

                                            A

       In the summer of 2016, Mr. Miller served as a senior communications advisor

for the Trump presidential campaign. In October of 2016, he began an affair with

Arlene Delgado, whom he had hired as a spokesperson for the campaign. As a result

of the affair, Ms. Delgado became pregnant, and in July of 2017 she gave birth to a

                                            2
          USCA11 Case: 19-13397      Date Filed: 04/16/2021   Page: 3 of 16



son. That same month, Mr. Miller initiated a paternity and custody proceeding in

Florida circuit court.

      On Friday, September 14, 2018, Ms. Delgado filed a supplement to an earlier

motion for the court to consider a psychological evaluation of Mr. Miller.

Essentially, the supplement stated that Ms. Delgado was informed in the summer of

2018 that Mr. Miller (while married) had an affair in 2012 with a stripper in Florida

referred to as Jane Doe; that Mr. Miller had sexual intercourse with Ms. Doe; that

Ms. Doe became pregnant; that Mr. Miller visited Ms. Doe and gave her a beverage

which, unbeknownst to her, contained an abortion pill; that Ms. Doe wound up in a

hospital emergency room, bleeding heavily, and almost went into a coma; that the

pill induced an abortion; and that Ms. Doe’s unborn child died. The supplement

identified Ms. Delgado’s initial source for this information and stated that Ms. Doe

had later confirmed the story to a journalist. According to the supplement, that

journalist said he had all he needed to write an article but had not done so because

of his editor’s concern that Ms. Doe “would backtrack.” See id. at 1304.

      Ms. Delgado did not file the supplement under seal.          But on Monday,

September 17, 2018, the next business day after the filing, Mr. Miller submitted an

emergency motion under Rule 2.420(e)(1) of the Florida Rules of Judicial

Administration to designate the supplement as confidential. Mr. Miller argued in

his motion that the supplement should be confidential “to prevent a serious and

                                         3
           USCA11 Case: 19-13397          Date Filed: 04/16/2021       Page: 4 of 16



imminent threat to the fair, impartial, and orderly administration of justice,” to

“avoid substantial injury to innocent third parties,” to “avoid substantial injury to a

party by disclosure of matters protected by a common law or privacy right not

generally inherent in the specific type of proceeding sought to be closed,” and to

“comply with established public policy.” See Fla. R. Jud. Admin. 2.420(c)(9)(A).

       On September 21, 2018, the website Splinter (owned by Gizmodo Media

Group) published an article by Katherine Krueger on the supplement. The article

was entitled “Court Docs Allege Ex-Trump Staffer Drugged Woman He Got

Pregnant with ‘Abortion Pill.’”

       The Florida circuit court held a hearing on Mr. Miller’s motion for

confidential designation of the supplement several days later, but as far as we can

tell it has not issued a ruling on that motion. The supplement has therefore remained

under seal. See Fla. R. Jud. Admin. 2.420(e)(1) (“Information that is subject to such

a motion must be treated as confidential by the clerk pending the court's ruling on

the motion.”). 1

                                                B




1
  The parties dispute whether the supplement has been sealed since its filing. That dispute,
however, is not material to our resolution of this appeal. Like the district court, we assume that
the supplement has been functionally sealed from the time of its filing.
                                                 4
          USCA11 Case: 19-13397        Date Filed: 04/16/2021     Page: 5 of 16



      In response to the Splinter article, and as relevant here, Mr. Miller sued

Gizmodo and Ms. Krueger for defamation. Mr. Miller and Ms. Doe each testified

under oath that the factual statements set out in Ms. Delgado’s supplement were and

are false. For example, they denied that they had an affair or engaged in sexual

intercourse, that Ms. Doe became pregnant by Mr. Miller, that Mr. Miller ever

visited Ms. Doe’s apartment, that Mr. Miller gave Ms. Doe a smoothie beverage,

and that Ms. Doe lost a pregnancy in 2012 or at any time before or after as a result

of any drink given to her by Mr. Miller.

      Gizmodo and Ms. Krueger moved for summary judgment. They argued that

New York’s fair and true report privilege, codified as N.Y. Civil Rights Law § 74,

applied to the Splinter article on the supplement, and consequently protected them

from civil liability even if the factual statements in the supplement were themselves

false. See generally Martin v. Daily News L.P., 990 N.Y.S.2d 473, 481 (App. Div.

1st Dep’t 2014) (“Even news articles containing false factual statements capable of

defamatory interpretation will be protected by the absolute privilege afforded by

Civil Rights Law § 74 if the gist of the articles constitutes a ‘fair and true report.’”).

In response, Mr. Miller asserted that § 74 did not apply because the supplement had

been filed in a paternity/child custody proceeding and was sealed. He relied in large

part on Shiles v. News Syndicate Co., 261 N.E.2d 251, 256 (N.Y. 1970) (holding that

§ 74 does not apply to reports of filings in matrimonial proceedings that are sealed

                                            5
         USCA11 Case: 19-13397       Date Filed: 04/16/2021    Page: 6 of 16



pursuant to New York Domestic Relations Law § 235), and the policy rationale

underlying that decision.

      The district court concluded that § 74 applied, and that the Splinter article was

a fair and true report of the supplement because it was “substantially accurate” (the

standard used by New York courts applying the fair and true report privilege). As a

result, Gizmodo and Ms. Krueger could not be held civilly liable. See Miller, 407
F. Supp. 3d at 1308–17. Mr. Miller does not challenge the district court’s finding

that the Splinter article was a fair and true report, but he maintains that the § 74

privilege does not apply because the supplement was filed in a paternity/child

custody proceeding and sealed.

                                              II

      New York grants an absolute privilege to reports of judicial proceedings that

are fair and true. See N.Y. Civ. Rights Law § 74 (“A civil action cannot be

maintained . . . for the publication of a fair and true report of any judicial

proceeding.”). The predecessor to § 74 (N.Y. Civil Practice Act § 337) required that

the proceeding in question be “public,” but in 1956 the New York Legislature

created the new § 74 and deleted that word from the text of the fair and true report

privilege. See Keogh v. New York Herald Tribune, Inc., 274 N.Y.S.2d 302, 305

(N.Y. Sup. Ct. 1966), aff’d, 285 N.Y.S.2d 262 (App. Div. 1st Dep’t 1967).



                                          6
           USCA11 Case: 19-13397      Date Filed: 04/16/2021    Page: 7 of 16



      Mr. Miller does not dispute that § 74 governs if it applies, so we turn to the

parties’ dueling interpretations of that provision. As this case requires us to consider

whether the Shiles decision precludes the application of § 74 to the Splinter article,

we begin with a detailed examination of that case.

      In Shiles, the New York Court of Appeals considered whether the § 74

privilege applied to a series of articles reporting on allegations made in an affidavit

filed in a New York marital separation action. See Shiles, 261 N.E.2d at 252 & n.1.

In response to the articles, the husband in the separation proceeding sued the

publisher for libel and invasion of privacy, alleging that the affidavit contained false

and defamatory statements, and that the use of the affidavit violated the

confidentiality provisions of New York Domestic Relations Law § 235 (which we

sometimes refer to as DRL § 235). The publisher invoked the § 74 privilege as an

affirmative defense. See id. at 252–53.

      In 1970, when Shiles was decided, DRL § 235 provided in pertinent part as

follows:

             An officer of the court with whom the proceedings in an
             action to annul a marriage or for divorce or separation are
             filed, or before whom the testimony is taken, or his clerk,
             either before or after the termination of the suit, shall not
             permit a copy of any of the pleadings or testimony, or any
             examination or perusal thereof, to be taken by any other
             person than a party, or the attorney or counsel of a party,
             or the attorney or counsel of a party who had appeared in
             the cause, except by order of the court.

                                           7
           USCA11 Case: 19-13397          Date Filed: 04/16/2021       Page: 8 of 16




See id. at 252 n.2.2

       Based on an analysis of the policy interests underlying both statutes, the Court

of Appeals held that the § 74 privilege was not intended to defeat the object of DRL

§ 235, which manifests “a clear legislative design that [matrimonial proceedings] be

kept secret and confidential.” Id. at 253. The policy rationale for the § 74 privilege

is “the public interest in having proceedings of courts of justice public, not secret,

for the greater security thus given for the proper administration of justice.” Id.

(internal quotation marks omitted). For most actions, the Court of Appeals noted,

that rationale tips the scales in favor of publicity, rather than the privacy interests of

an individual. See id. The Court of Appeals concluded, however, that when the

underlying action is matrimonial, the scales tip in favor of the privacy interests of

the individual. See id. This is so because, through DRL § 235 and its predecessor

provisions, the New York Legislature had “made it plain . . . in the case of papers

filed in [matrimonial] actions [that] the public interest is served not by publicizing

them but by sealing them and prohibiting their examination by the public.” Id.

Consequently, New York courts had held that New York’s fair and true report



2
  In the current version of DRL § 235—which now also applies to proceedings for custody,
visitation, or maintenance—the automatic sealing provision is located in subsection (1). See N.Y.
Dom. Rel. Law § 235(1).

                                               8
          USCA11 Case: 19-13397          Date Filed: 04/16/2021   Page: 9 of 16



privilege was unavailable to reports of matrimonial action records due to several

factors: their inherently personal nature; the interest in not having them be used to

gratify spite or promote public scandal; and the interest in preventing a spouse from

forcing the other into agreeing to a settlement on threat of disclosing allegations.

See id.

      For those reasons, the Court of Appeals ruled that the § 74 privilege “does not

afford a party a license to destroy by indirection the salutary protection afforded by

[DRL § 235].” Id. at 255–56. As a result, “the policy considerations underlying and

embodied in [DRL § 235] render [§] 74 unavailable in any suit based upon a report

of a matrimonial action in which the disclosure of information is forbidden except

by court order.” Id. at 256.

                                              III

      The parties debate the breadth of Shiles. The defendants—Gizmodo and Ms.

Krueger—assert that Shiles precludes the application of the § 74 privilege only to

reports of matrimonial records that are automatically sealed by operation of DRL

§ 235. Conversely, Mr. Miller contends that Shiles applies more generally to sealed

filings in all family-related actions.

                                             A

      The district court agreed with the defendants, ruling that Shiles is limited to

records of matrimonial actions that are sealed due to DRL § 235. See Miller, 407 F.
9
         USCA11 Case: 19-13397        Date Filed: 04/16/2021   Page: 10 of 16



Supp. 3d at 1309. Based on our independent review of New York law, we agree

with the district court and hold that Shiles precludes the application of the § 74

privilege only when the publication concerns court records that have been

automatically sealed by operation of DRL § 235.

      First, as we read Shiles, the existence and applicability of the automatic

sealing provision in DRL § 235 was the factor that tipped the scales in favor of

excluding the application of the § 74 privilege in that case. See Shiles, 261 N.E.2d

at 255 (“[S]ection 74 of the Civil Rights Law does not afford a party a license to

destroy by indirection the salutary protection afforded by section 235 of the

Domestic Relations Law.”). Though Mr. Miller argues that the policy considerations

underlying DRL § 235 apply equally to the sealed supplement filed in a Florida

circuit court, those considerations in abstract were not the lynchpin of Shiles’

holding. Instead, it was the statutory protection provided by DRL § 235, based on

those underlying policy considerations, through which the New York Legislature

had “manifest[ed] [a] clear legislative design” to maintain the confidentiality of the

designated records. See id. at 253.

      Second, a number of commentators agree with this reading of Shiles. Their

views are not, of course, conclusive, but they do support our interpretation. See 18A

Paul M. Coltoff et al., Carmody-Wait 2d New York Practice with Forms § 114:5

(Nov. 2020 update) (explaining that DRL § 235 “manifests a clear legislative intent

                                          10
         USCA11 Case: 19-13397        Date Filed: 04/16/2021   Page: 11 of 16



that matrimonial proceedings be kept secret and confidential, for the right of the

individual litigants not to have the records of such proceedings used to create public

scandal outweighs the general public interest in knowing about the administration of

the courts”); Annotation, Libel and Slander: Privilege of Reporting Judicial

Proceedings as Extending to Proceedings Held in Secret or as to which Record is

Sealed by Court, 43 A.L.R. 3d 634, § 3[a] (1972 & 2020 supp.) (Shiles “reasoned

that the statute which prohibited the copying or inspecting of records of matrimonial

proceedings . . . manifested a clear legislative design that those proceedings be kept

secret”); 4 N.Y. Practice, Commercial Litigation in New York State Courts § 28:7

n.2 (5th ed. Oct. 2020 update) (reading Shiles as “holding that DRL § 235 is

controlling as to the issue of disclosure in a matrimonial action involving libel and

invasion of privacy”); George Carpinello, Public Access to Court Records in New

York: The Experience under Uniform Rule 216.1 and the Rule’s Future in a World

of Electronic Filing, 66 Albany L. Rev. 1089, 1101 n.69 (2003) (concluding that

Shiles is based on DRL § 235); Diane Johnsen, When Truth and Accuracy Diverge:

The Fair Report of a Dated Proceeding, 34 Stanford L. Rev. 1041, 1049 n.30 (1982)

(Shiles held that a “statute [DRL § 235] requiring divorce proceedings be kept sealed

negates [the fair and true report] privilege”).

      Third, in this case, DRL § 235 does not apply. Whether the supplement filed

by Ms. Delgado in a Florida court is a public document or a sealed filing is governed

                                           11
          USCA11 Case: 19-13397            Date Filed: 04/16/2021       Page: 12 of 16



by Florida’s Rules of Judicial Administration, and not by DRL § 235. See Fla. Fam.

L. R. P. 12.400(a) (“Closure of court proceedings or sealing of records may be

ordered by the court only as provided by Florida Rule of Judicial Administration

2.420.”). Cf. N.Y. Cons. Laws § 149 (“The laws of one state can have no force and

effect in the territorial limits of another jurisdiction, in the absence of the consent of

the latter.”); Glob. Reinsurance Corp. U.S. Branch v. Equitas Ltd., 969 N.E.2d 187,

195 (N.Y. 2012) (“The established presumption is, of course, against the

extraterritorial operation of New York law[.]”). 3

       Fourth, though the case law is admittedly sparse, New York courts both before

and after Shiles have applied the § 74 privilege to articles or reports of non-

public/confidential records of proceedings that are outside the scope of DRL § 235.

See Keogh, 274 N.Y.S.2d at 305 (holding, before Shiles, that that the § 74 privilege




3
  When Mr. Miller filed his emergency motion, he did not assert that the supplement had been
automatically made confidential pursuant to Florida law. See Fla. R. Jud. Admin. 2.420(c)(7), (8).
Instead, Mr. Miller’s motion relied on Rule 2.420(c)(9)(A) of the Florida Rules of Judicial
Administration, which provides for the confidentiality of court records if the court determines that
confidentiality is required to, among other things, protect the right to the fair administration of
justice, “avoid substantial injury to a party by disclosure of matters protected by a common law or
privacy right,” and “comply with [Florida] public policy.” Fla. R. Jud. Admin. 2.420(c)(9)(A). To
grant Mr. Miller’s motion, the state circuit court would need to determine (i) that the degree,
duration, and manner of confidentially is no broader than necessary, and (ii) that treating the
supplement as confidential is the least restrictive means available, to protect those interests. See
Fla. R. Jud. Admin. 2.420(c)(9)(B), (C). In short, sealing the supplement would require
discretionary determinations by a Florida court. Hence, even if we were to find that Shiles applies
to more than just records encompassed by DRL § 235, the legislative design that served as the
lynchpin of Shiles differs from Florida law.

                                                12
         USCA11 Case: 19-13397        Date Filed: 04/16/2021   Page: 13 of 16



applies to reports of minutes and testimony transcripts of confidential grand jury

proceedings); Gardner v. Poughkeepsie Newspapers Inc., 326 N.Y.S.2d 913, 914

(N.Y. Sup. Ct. 1971) (holding, after Shiles, that the § 74 privilege applies to reports

of sealed records of youthful offender proceedings); Grab v. Poughkeepsie

Newspapers, Inc., 399 N.Y.S.2d 97, 98 (N.Y. Sup. Ct. 1977) (holding, after Shiles,

that the § 74 privilege applies to reports of confidential youthful offender

proceedings, and distinguishing Shiles on the ground that DRL § 235 requires the

sealing of records in matrimonial proceedings). It seems to us, therefore, that the

confidential nature of a filing, though possibly necessary for Shiles to control, is not

in itself sufficient to preclude the application of § 74. Cf. Freeze Right Refrigeration

& Air Conditioning Servs., Inc. v. City of New York, 475 N.Y.S.2d 383, 388 (App.

Div. 1st Dep’t 1984) (“[T]he activities of the agency need not be public for the

statutory [§ 74] privilege to apply.”).

      Fifth, we note that Shiles has not been extended to reports of public

matrimonial proceedings, even though, like sealed records, they are inherently

personal in nature, and the allegations made and voiced in such proceedings can be

used to promote public scandal, damage reputations, or coerce a settlement. In

Zappin v. NYP Holdings Inc., 769 F. App’x 5, 8 (2d Cir. 2019), the Second Circuit

recently held that § 74 applies to articles “based on a reporter’s observations of open

court proceedings in matrimonial cases”—proceedings in which an ex-husband was

                                          13
         USCA11 Case: 19-13397       Date Filed: 04/16/2021   Page: 14 of 16



falsely accused of abusing his ex-wife—and that Shiles “[did] not bar the defendants

from asserting” the fair and true report privilege. Zappin, though unpublished, also

cuts against Mr. Miller’s policy-based reading of Shiles.

                                          B

      Mr. Miller asserts that the cases applying § 74 to non-public documents or

proceedings can be explained by reference to a supervisory rationale for the fair and

true report privilege. According to Mr. Miller, one of the policy interests underlying

the § 74 privilege is allowing the press to provide the public with information needed

in order to supervise the operations of government. Because there is no government

involvement here, says Mr. Miller, the supervisory rationale does not justify the

application of the § 74 privilege.

      We are not convinced. There are indeed some cases which reference the

supervisory rationale advanced by Mr. Miller. See e.g., Gubarev v. BuzzFeed, Inc.,

340 F. Supp. 3d 1304, 1314 (S.D. Fla. 2018) (“The press also provides the public

with information it needs to exercise oversight of the government and with

information concerning the public welfare. The fair report privilege exists to protect

the press as it carries out these functions.”). But there are also others which apply

the § 74 privilege to non-public records or proceedings without reference to the

supervisory rationale. See Keogh, 274 N.Y.S.2d at 305; Gardner, 326 N.Y.S.2d at

914; Grab, 399 N.Y.S.2d at 98.

                                         14
         USCA11 Case: 19-13397       Date Filed: 04/16/2021    Page: 15 of 16



      Moreover, none of the cases cited by Mr. Miller holds that the § 74 privilege

protects reports of non-public records of judicial proceedings only if the supervisory

rationale applies. Mr. Miller admits as much: Though he asserts that the supervisory

rationale “justifies reporting about matters that are secret or confidential,” he “does

not contend the privilege only applies to reporting about conduct of a government

agency or official.” Appellant’s Reply Br. at 12 & n.20. In other words, though the

supervisory rationale may be one of the animating principles of the § 74 privilege, it

is not a limiting principle, at least not outside of the scope of records automatically

sealed by operation of DRL § 235.

      The same is true of the agency rationale invoked by Mr. Miller. According to

this rationale, the § 74 privilege protects reports of public government or court

records published by the press in its role as an agent of the public. The fact that

courts have applied the § 74 privilege to reports of records of non-public judicial

proceedings demonstrates that the agency rationale is also not a limiting principle

outside of the context of records automatically sealed by DRL § 235.

                                          IV

      We hold that § 74’s fair and true report privilege applies to the Splinter article

written by Ms. Krueger about the supplement filed by Ms. Delgado, and that the

1970 decision of the New York Court of Appeals in Shiles does not preclude the



                                          15
        USCA11 Case: 19-13397    Date Filed: 04/16/2021   Page: 16 of 16



application of § 74. We therefore affirm the district court’s grant of summary

judgment to the defendants.

      AFFIRMED.




                                     16